


110 HR 6725 IH: Oncology Quality Care Improvement Act

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6725
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Crowley (for
			 himself, Mr. Rogers of Michigan,
			 Mr. English of Pennsylvania,
			 Mrs. Capps,
			 Mr. Kennedy,
			 Mr. Thompson of California,
			 Ms. Schwartz, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish budget neutral demonstration projects to
		  study and improve the quality and cost effectiveness of cancer care services
		  provided to Medicare beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Oncology Quality Care Improvement Act
			 of 2008.
		2.Budget neutral
			 Medicare oncology care quality improvement demonstration projects
			(a)DefinitionsIn this section:
				(1)Demonstration
			 projectThe term demonstration project means a
			 demonstration project established by the Secretary under subsection (b).
				(2)Eligible
			 beneficiaryThe term eligible beneficiary means an
			 individual who—
					(A)is entitled to
			 benefits under part A and enrolled under part B, but not enrolled in a Medicare
			 Advantage plan under part C, of title XVIII of the Social Security Act;
			 and
					(B)is diagnosed with
			 one or more of at least six prevalent cancer conditions, including breast,
			 colon, lung, and ovarian cancer and additional cancers, designated by the
			 Secretary as appropriate for demonstration projects.
					(3)Oncology care
			 groupThe term oncology care group means a group of
			 physicians, or physicians and oncology nurse practitioners, that is organized
			 for the purpose of providing community-based cancer care services under a
			 demonstration project.
				(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(b)Establishment
				(1)In
			 generalSubject to the succeeding provisions of this section, the
			 Secretary shall establish demonstration projects under which the Secretary
			 shall test and evaluate methods that improve the quality of care provided to
			 eligible beneficiaries with certain cancer diagnoses and that reduce
			 expenditures that would otherwise be made under the Medicare program on behalf
			 of such individuals for such cancer diagnoses. Such methods shall
			 include—
					(A)the adoption of
			 and adherence to clinical, evidence-based practice guidelines and treatment
			 protocols; and
					(B)the use of electronic health record (EHR)
			 technology or other method that allows for timely data collection and
			 reporting.
					(2)Expectations of
			 group participantsUnder a
			 demonstration project oncology care groups participating in the project—
					(A)are expected to
			 reduce spending under parts A and B of title XVIII of the Social Security Act
			 to a level equal to or below 95 percent of the per-patient amount projected by
			 the Secretary under such parts in the absence of such project; and
					(B)shall be eligible
			 for payment of two separate fees, allotted from the 5 percent expected savings
			 described in subparagraph (A)—
						(i)one of which is a reporting fee, that is
			 fully refundable to the Secretary for groups that fail to meet the established
			 spending targets; and
						(ii)the
			 other of which is a performance fee that is paid only to groups that meet the
			 established spending targets as determined by the Secretary after annual cost
			 reconciliation.
						(c)Design of
			 projects
				(1)Establishment of
			 baselinesIn establishing demonstration projects under this
			 section—
					(A)The Secretary
			 shall develop, in conjunction with the Office of Management and Budget, a
			 per-beneficiary spending baseline for each of these diagnoses against which the
			 financial performance of demonstration project participants would be measured.
			 This baseline will include expenditures for beneficiaries with any of the
			 targeted diagnoses, inclusive of all inpatient costs and outpatient costs,
			 including costs of prescription drugs under part D of title XVIII of the Social
			 Security Act.
					(B)The Secretary
			 shall establish, in conjunction with demonstration project participants, which
			 performance standards and savings targets will be used to measure improvements
			 to clinical quality, improvements to provider and beneficiary satisfaction, and
			 achievement of savings.
					(C)The Secretary
			 shall encourage participation from varied geographic regions.
					(2)Requirement for
			 estimate of budget neutral costs for each projectAs part of the
			 establishment of baselines under paragraph (1)(A), the Secretary shall evaluate
			 the costs of furnishing care under demonstration projects. The Secretary may
			 not implement a demonstration project under this section unless the Secretary
			 determines that the costs of providing care to individuals with cancer
			 diagnoses under the project will not exceed the costs, in the aggregate, of
			 furnishing care to such individuals under title XVIII of the Social Security
			 Act, that would otherwise be paid without regard to the demonstration project
			 for the period of the project.
				(3)Cost comparisons
			 during projectThe Secretary
			 shall monitor the performance of participating oncology care groups against the
			 baselines developed under paragraph (1)(A) with respect to demonstration
			 project participants relative to the performance of non-participating oncology
			 care groups that furnish oncology care services in a community-based setting to
			 similarly situated individuals but that do not employ or adhere to electronic
			 health record (EHR) technology or clinical, evidence-based practice guidelines
			 and treatment protocols.
				(d)Participation
				(1)In
			 generalAn oncology care group that provides care for a minimum
			 number of eligible beneficiaries (as specified by the Secretary) may
			 participate in a demonstration project if the oncology care group
			 agrees—
					(A)to report
			 electronically clinical quality and outcomes measures in accordance with
			 requirements established by the Secretary under the project; and
					(B)(i)to use electronic health
			 record (EHR) technology to manage the clinical care of eligible beneficiaries
			 consistent with paragraph (2); or
						(ii)to demonstrate to the satisfaction
			 of the Secretary the ability to measure and report pathway adherence consistent
			 with paragraph (2) through alternative means approved by the Secretary.
						The
			 Secretary shall strive to be as inclusive of alternative means of reporting as
			 possible.(2)Practice
			 standardsEach oncology care group participating in a
			 demonstration project shall demonstrate the ability—
					(A)to provide cancer
			 care services that are comprehensive, predictable, provider-led, and
			 transparent;
					(B)to deliver a
			 variety of treatment options safely and efficiently;
					(C)to identify and
			 eliminate execution barriers, enhance capacity availability, and utilization,
			 and to use the latest research and technology available;
					(D)to employ a
			 patient education infrastructure and patient surveys;
					(E)to adopt and adhere to clinical,
			 evidence-based practice guidelines and treatment protocols that are evidence
			 based and peer reviewed with a mechanism for monitoring compliance on a routine
			 basis;
					(F)to meet such
			 clinical quality and outcome measures as the Secretary shall require;
					(G)to measure and
			 report data regarding variations in the utilization and allocation of services,
			 where such data can be used to reduce scientific uncertainty in the delivery of
			 care;
					(H)to establish and maintain a method of data
			 collection that can track compliance to pathways and report compliance
			 electronically for such beneficiaries or an alternative method approved by the
			 Secretary; and
					(I)to meet such other
			 service provision requirements as the Secretary may specify.
					(3)VoluntarinessParticipation
			 of providers of services and suppliers, and of individuals with cancer
			 diagnoses, in a demonstration project shall be voluntary.
				(e)Payment
			 methodology—
				(1)In
			 generalUnder a demonstration project the Secretary shall pay,
			 from the projected 5 percent savings described in subsection (b)(2)(A), a per
			 beneficiary amount to each participating oncology care group that meets or
			 exceeds specific performance standards established by the Secretary with
			 respect to the clinical quality and outcome measures reported under subsection
			 (d)(1)(A). Such per beneficiary amount shall be composed of—
					(A)a reporting fee
			 described in paragraph (2), equal to half of such 5 percent savings; and
					(B)a performance fee described in paragraph
			 (3), equal to half of such 5 percent savings.
					(2)Reporting
			 feeThe reporting fee
			 described in this paragraph shall be paid to participating oncology care groups
			 intermittently, for costs associated with electronic health record maintenance,
			 protocol adherence, and reporting of quality metrics. Such fee shall be fully
			 refunded after annual cost reconciliation by participating oncology care groups
			 that fail to meet the 5 percent savings target.
				(3)Performance
			 feeA performance fee
			 described in this paragraph shall be paid after annual cost reconciliation to
			 participating oncology care groups that meet the spending targets established
			 by the Secretary.
				(f)Demonstration
			 project sitesThe demonstration projects shall be open to
			 participation by self-identified oncology care groups employing—
				(1)formal,
			 evidence-based treatment protocols applicable to patients with the selected
			 diagnoses; and
				(2)(A)full electronic health
			 record (EHR) technology; or
					(B)other data collection processes or
			 databases approved by the Secretary.
					(g)DurationThe
			 Secretary shall conduct demonstration projects for the 3-year period beginning
			 on the date that is 90 days after the date of the enactment of this Act.
			(h)Evaluation and
			 report
				(1)EvaluationsThe
			 Secretary shall conduct an evaluation of the demonstration projects—
					(A)to assess patient
			 outcomes for the individuals with cancer diagnoses participating in the
			 projects as compared to such outcomes to other individuals for the same health
			 conditions;
					(B)to analyze the
			 cost effectiveness of the projects, including an evaluation of the cost savings
			 (if any) to the Medicare program attributable to reductions in physicians’
			 services, hospital stays, supplemental care drug costs, and part D drug
			 costs;
					(C)to determine the
			 satisfaction of patients participating in the demonstration projects;
			 and
					(D)to evaluate other
			 such matters as the Secretary determines is appropriate.
					(2)ReportsNot
			 later than 90 days after the completion of 1 year following the commencement of
			 the demonstration projects, and biannually thereafter, the Secretary shall
			 submit to Congress a report on the evaluation conducted under paragraph (1)
			 together which such recommendations for legislation or administrative action,
			 regarding the extension, expansion, or termination of the demonstration
			 projects, as the Secretary determines is appropriate.
				(i)Waiver
			 authorityThe Secretary shall waive compliance with the
			 requirements of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.)
			 to such extent and for such period as the Secretary determines is necessary to
			 conduct demonstration projects.
			(j)Funding
				(1)Demonstration
			 projects
					(A)In
			 generalSubject to subparagraph (B) and paragraph (2), the
			 Secretary shall provide for the transfer, from the Federal Hospital Insurance
			 Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and
			 from the Federal Supplementary Insurance Trust Fund under section 1841 of such
			 Act (42 U.S.C. 1395t), in such proportion as the Secretary determines
			 appropriate, of such funds as are necessary for the costs of carrying out
			 demonstration projects.
					(B)Budget
			 neutralityIn conducting demonstration projects under this
			 section, the Secretary shall ensure that the aggregate payments made by the
			 Secretary under the Medicare program do not exceed the amount which the
			 Secretary would have paid under the Medicare program for the provision of
			 cancer treatment services if the demonstration projects were not
			 implemented.
					(2)Evaluation and
			 reportThere are authorized to be appropriated such sums as are
			 necessary for the purpose of conducting the evaluation and submitting reports
			 to Congress under subsection (h).
				
